EXHIBIT 10.15










EXECUTION COPY

McMoRan EXPLORATION CO.

6,200,000 Shares of Common Stock
(Par Value $0.01 Per Share)

Underwriting Agreement

September 30, 2004

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

J.P. Morgan Securities Inc.




c/o Merrill Lynch & Co.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

4 World Financial Center

New York, New York  10080




J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017




Ladies and Gentlemen:

McMoRan Exploration Co., a Delaware corporation (the “Company”), confirms its
agreement with the several underwriters named in Schedule A hereto (the
“Underwriters”), for whom Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities Inc. are acting as representatives
(the “Representatives”), with respect to (i) the sale by the Company and the
purchase by the Underwriters, acting severally and not jointly, of 6,200,000
shares of Common Stock, par value $0.01 per share, of the Company (“Common
Stock”) and (ii) the grant by the Company to the Underwriters, acting severally
and not jointly, of the option described in Section 1(a)(ii) hereof to purchase
all or any part of 930,000 additional shares of Common Stock to cover
overallotments, if any.  As used in this Agreement, “Common Stock” shall refer
to the Company’s common stock and the related preferred stock purchase rights
(the “Rights”) issued pursuant to the rights agreement dated as of November 13,
1998, between the Company and Mellon Investor Services LLC (the “Rights
Agreement”).  The aforesaid 6,200,000 shares of Common Stock (the “Initial
Securities”) to be purchased by the Underwriters and all or any part of the
930,000 shares of Common Stock subject to the option described in Section
1(a)(ii) hereof (the “Option Securities”) are hereinafter called, collectively,
the “Securities”.

The Company understands that the Underwriters propose to make a public offering
of the Securities as soon as the Underwriters deem advisable after this
Agreement has been executed and delivered.

The Company has filed with the Securities and Exchange Commission (hereinafter
called the “Commission”) a registration statement on Form S-3 (File No.
333-95195), including the related preliminary prospectus or prospectuses,
covering the registration of securities of the Company, including the
Securities, with a maximum aggregate offering price of $300,000,000, under the
Securities Act of 1933, as amended (the “Securities Act”).  Promptly after
execution and delivery of this Agreement, the Company will prepare and file a
prospectus supplement, dated the date hereof,  in accordance with the provisions
of Rule 430A (“Rule 430A”) of the rules and regulations of the Commission under
the Securities Act (the “Securities Act Regulations”) and paragraph (b) of Rule
424 (“Rule 424(b)”) of the Securities Act Regulations.  The information included
in such prospectus supplement that was omitted from such registration statement
at the time it became effective but that is deemed to be part of such
registration statement at the time it became effective pursuant to paragraph (b)
of Rule 430A is referred to as “Rule 430A Information”.  Such registration
statement was declared effective by the Commission on February 8, 2000.  Such
registration statement, including the exhibits and any schedules thereto, at the
time it became effective, and including the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act, is herein
called the “Registration Statement.”  “Basic Prospectus” means the prospectus
included in the Registration Statement.  “Preliminary prospectus” means a
preliminary prospectus supplement specifically relating to the Securities,
together with the Basic Prospectus.    The Basic Prospectus as supplemented by
the prospectus supplement dated the date hereof (the “Prospectus Supplement”)
relating to the Securities in the form first used to confirm sales of the
Securities is hereinafter referred to as the “Prospectus”.  For purposes of this
Agreement, all references to the Registration Statement, any preliminary
prospectus, the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Prospectus.  All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included”
or “stated” in the Registration Statement, any preliminary prospectus or the
Prospectus (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information that
are incorporated by reference in the Registration Statement, any preliminary
prospectus or the Prospectus, as the case may be; and all references in this
Agreement to amendments or supplements to the Registration Statement, any
preliminary prospectus or the Prospectus shall be deemed to mean and include the
filing of any document under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that is incorporated by reference in the Registration
Statement, such preliminary prospectus or the Prospectus, as the case may be.

The Company hereby confirms its agreement with the Underwriters concerning the
purchase and resale of the Securities, as follows:

1.

Purchase and Resale of the Securities.   The Company agrees to issue and sell
the Initial Securities to each Underwriter, severally and not jointly, as
provided in this Agreement, and each Underwriter, severally and not jointly as
set forth on Schedule A hereto, on the basis of the representations, warranties
and agreements set forth herein and subject to the conditions set forth herein,
agrees to purchase from the Company the Initial Securities at a price equal to
$12.0487 per share, being an amount equal to the initial public offering price
per share ($12.75) less $0.7013 per share.  The Company will not be obligated to
deliver any of the Initial Securities except upon payment for all the Initial
Securities to be purchased as provided herein.

(i)

In addition, on the basis of the representations and warranties herein contained
and subject to the terms and conditions herein set forth, the Company hereby
grants an option to the Underwriters, severally and not jointly, to purchase up
to an additional 930,000 shares of Common Stock at the same price set forth in
paragraph 1(a)(i) above for the Initial Securities. The option hereby granted
will expire 30 days after the date hereof and may be exercised in whole or in
part from time to time only for the purpose of covering overallotments which may
be made in connection with the offering and distribution of the Initial
Securities upon notice by the Underwriters to the Company setting forth the
number of Option Securities as to which the several Underwriters are then
exercising the option and the time and date of payment and delivery for such
Option Securities. Any such time and date of delivery (a "Date of Delivery")
shall be determined by the Underwriters, but shall not be later than seven full
business days after the exercise of said option, nor in any event prior to the
Closing Date, as hereinafter defined.  If the option is exercised as to all or
any portion of the Option Securities, each of the Underwriters, acting severally
and not jointly, will purchase that proportion of the total number of Option
Securities then being purchased which the number of Initial Securities set forth
in Schedule A opposite the name of such Underwriter bears to the total number of
Initial Securities, subject in each case to such adjustments as the
Representatives in their discretion shall make to eliminate any sales or
purchases of fractional shares.

(b)

The Company acknowledges and agrees that the Underwriters may offer and sell
Securities to or through any affiliate of the Underwriters and that any such
affiliate may offer and sell Securities purchased by it to or through the
Underwriters.

2.

Payment and Delivery.   Payment for and delivery of the Initial Securities will
be made at the offices of Davis Polk & Wardwell, 450 Lexington Avenue, New York,
New York at 10:00 a.m., New York City time, on October 6, 2004, or at such other
time or place on the same or such other date, not later than the fifth business
day thereafter, as the Underwriters and the Company may agree upon in writing.
 The time and date of such payment and delivery is referred to herein as the
“Closing Date.”

 

Payment for the Initial Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Underwriters
against delivery to the nominee of The Depository Trust Company, for the account
of the Underwriters, of the Initial Securities, with any transfer taxes payable
in connection with the sale of the Initial Securities duly paid by the Company.
 Certificates for the Initial Securities shall be in such denominations and
registered in such names as the Representative(s) may request in writing at
least one full business day before the Closing Date or the relevant Date of
Delivery, as the case may be.  The certificates for the Initial Securities will
be made available for examination and packaging by the Underwriters in The City
of New York not later than 10:00 A.M. (Eastern time) on the business day prior
to the Closing Date or the relevant Date of Delivery, as the case may be.

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriters, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company, on each Date of Delivery as specified in the notice from the
Representatives to the Company.  Payment shall be made to the Company by wire
transfer of immediately available funds to a bank account designated by the
Company, against delivery to the Underwriters for their respective accounts of
certificates for the Securities to be purchased by them.

3.

Representations and Warranties of the Company.  The Company represents and
warrants to the Underwriters that:

(a)

Compliance with Registration Requirements.  The Company meets the requirements
for use of Form S-3 under the Securities Act.  Each of the Registration
Statement and any post-effective amendment thereto has become effective under
the Securities Act and no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
under the Securities Act and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, are contemplated
by the Commission, and any request on the part of the Commission for additional
information has been complied with.

At the respective times the Registration Statement and any post-effective
amendments thereto became effective and at the Closing Date (and, if any Option
Securities are purchased, at the Date of Delivery), the Registration Statement
and any amendments and supplements thereto complied and will comply in all
material respects with the requirements of, and the Securities Act Regulations,
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  Neither the Prospectus nor any amendments or
supplements thereto, at the time the Prospectus or any such amendment or
supplement was issued and at the Closing Date (and, if any Option Securities are
purchased, at the Date of Delivery), included or will include an untrue
statement of a material fact or omitted or will omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The representations
and warranties in this subsection shall not apply to statements in or omissions
from the Registration Statement or Prospectus made in reliance upon and in
conformity with written information furnished to the Company by the Underwriters
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto).

Each preliminary prospectus and the prospectus filed as part of the Registration
Statement as originally filed or as part of any amendment thereto complied when
so filed in all material respects with the Securities Act Regulations and each
preliminary prospectus and the Prospectus delivered to the Underwriters for use
in connection with this offering was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.

(b)

Incorporated Documents.  The documents incorporated by reference or deemed to be
incorporated by reference in the Registration Statement and the Prospectus, when
filed with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements the Exchange Act and the rules and
regulations of the Commission thereunder, and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(c)

Financial Statements.  The financial statements and the related notes and
schedules thereto included or incorporated by reference in the Registration
Statement and Prospectus present fairly the financial position of the Company
and its consolidated subsidiaries as of the dates indicated and the results of
their operations and the changes in their cash flows for the periods specified;
such financial statements have been prepared in conformity with generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby, except as otherwise disclosed in the financial
statement footnotes; and the other financial information included or
incorporated by reference in the Registration Statement and the Prospectus has
been derived from the accounting records of the Company and its subsidiaries and
presents fairly the information shown thereby.

(d)

No Material Adverse Change.  Except as otherwise disclosed in the Prospectus,
since the date of the most recent financial statements of the Company included
or incorporated by reference in the Prospectus, (i) there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock other
than a dividend on the Company’s 5% convertible preferred stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, management, financial
position, results of operations or prospects of the Company and its subsidiaries
taken as a whole, (ii) neither the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to the Company and
its subsidiaries taken as a whole or incurred any liability or obligation,
direct or contingent, that is material to the Company and its subsidiaries taken
as a whole and (iii) neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority.

(e)

Organization and Good Standing.  The Company and each of its subsidiaries have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, have a material adverse
effect on the business, properties, management, financial position, results of
operations or prospects of the Company and its subsidiaries taken as a whole or
on the performance by the Company of its obligations under the Securities (a
“Material Adverse Effect”).  The subsidiaries listed in Schedule 1 to this
Agreement are the only subsidiaries of the Company.  McMoRan Oil & Gas LLC and
Freeport-McMoRan Energy LLC are the only “significant subsidiaries” of the
Company, as such term is defined in Regulation S-X issued under the Securities
Act.

(f)

Capitalization.  The Company has an authorized capitalization as set forth in
the Prospectus under the heading “Capitalization,” and all the outstanding
shares of capital stock or other equity interests of each subsidiary of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable.  Such shares or other equity interests are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party (except as otherwise described in the Prospectus).

(g)

Due Authorization.  The Company has full right, power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to issue,
sell and deliver the Securities in accordance with and upon the terms and
conditions set forth in this Agreement and in the Registration Statement and
Prospectus; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Agreement and the
Securities and the consummation of the transactions contemplated thereby has
been duly and validly taken.

(h)

The Securities.  The Securities to be purchased by the Underwriters from the
Company have been duly authorized for issuance and sale to the Underwriters
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement against payment of the consideration set forth
herein, will be validly issued and fully paid and non assessable; the Common
Stock conforms to all statements relating thereto contained in the Prospectus
and such description conforms to the rights set forth in the instruments
defining the same; no holder of the Securities will be subject to personal
liability by reason of being such a holder; and the issuance of the Securities
is not subject to the preemptive or other similar rights of any securityholder
of the Company.

(i)

Authorization and Description of Common Stock. The Common Stock conforms to all
statements relating thereto contained or incorporated by reference in the
Prospectus and such description conforms to the rights set forth in the
instruments defining the same.

(j)

Underwriting Agreement.  This Agreement has been duly authorized, executed and
delivered by the Company.

(k)

No Violation or Default.  Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents,
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(l)

No Conflicts.  The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Securities and compliance by the Company
with the terms thereof and the consummation of the transactions contemplated by
this Agreement will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any of its subsidiaries pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach or violation that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(m)

No Consents Required.  No consent, approval, authorization, order, registration
or qualification of or with any court or arbitrator or governmental or
regulatory authority is required for the execution, delivery and performance by
the Company of this Agreement, the issuance and sale of the Securities, and
compliance by the Company with the terms thereof and the consummation of the
transactions contemplated by this Agreement, except for those that have been
obtained and such consents, approvals, authorizations, orders and registrations
or qualifications as may be required under applicable state securities laws in
connection with the purchase and resale of the Securities by the Underwriters.

(n)

Legal Proceedings.  Except as described in the Prospectus, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Company or any of its subsidiaries is a party or to which any
property of the Company or any of its subsidiaries is or may be the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its subsidiaries, could reasonably be expected to have a Material
Adverse Effect; and no such investigations, actions, suits or proceedings are
threatened, to the best knowledge of the Company, by any governmental or
regulatory authority or by others.

(o)

Accuracy of Exhibits.  There are no contracts or documents which are required to
be described in the Registration Statement, the Prospectus or the documents
incorporated by reference therein or to be filed as exhibits thereto which have
not been so described and filed as required.

(p)

Independent Accountants.  Arthur Andersen LLP, at the time that they were the
Company’s accountants, were independent public accountants with respect to the
Company and its subsidiaries within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public Accountants
and its interpretations and rulings thereunder (“Independent Accountants”), and
Ernst & Young LLP are Independent Accountants.

(q)

Absence of Further Requirements.  No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations hereunder, in connection with the offering,
issuance or sale of the Securities hereunder, or the consummation of the
transactions contemplated by this Agreement, except such as have been already
obtained or as may be required under the Securities Act and the rules and
regulations of the Commission thereunder or state securities laws.

(r)

Title to Real and Personal Property.  The Company and its subsidiaries have good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
and those that (i) do not materially interfere with the use made and proposed to
be made of such property by the Company and its subsidiaries or (ii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(s)

Title to Intellectual Property.  The Company and its subsidiaries own or possess
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct, in all material respects, of their
respective businesses; and the Company and its subsidiaries have not received
any notice of any claim of infringement of or conflict with any such rights of
others.

(t)

Investment Company Act.  Neither the Company nor any of its subsidiaries is and
after giving effect to the offering and sale of the Securities, and the
application of the proceeds thereof as described in the Prospectus none of them
will be an "investment company" or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively,
“Investment Company Act”).

(u)

Public Utility Holding Company Act.  Neither the Company nor any of its
subsidiaries is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” thereof within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

(v)

Taxes.  The Company and its subsidiaries have filed all federal, state, local
and foreign tax returns required to be filed or have requested extensions of the
filing deadlines therefor, except in any case where the failure to so file could
not reasonably be expected to have a Material Adverse Effect; the Company and
its subsidiaries have paid all federal, state, local and foreign taxes required
to be paid through the date hereof, except any such taxes that are being
contested in good faith by appropriate proceedings and for which the Company, to
the extent required by GAAP, has set aside on its books adequate reserves; and
except as otherwise disclosed in the Prospectus, there is no tax deficiency that
has been, or could reasonably be expected to be, asserted against the Company or
any of its subsidiaries or any of their respective properties or assets except
those as would not, individually or in the aggregate, have a Material Adverse
Effect.

(w)

Licenses and Permits.  The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Prospectus, except where the failure to possess
or make the same could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and except as described in the
Prospectus, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course.

(x)

No Labor Disputes.  No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is contemplated or threatened except for those as could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

(y)

Compliance With Environmental Laws.  The Company and its subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”), (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, (iii) have not received notice of any actual or potential liability
for the investigation or remediation of any disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants and (iv) are not aware of
any events or circumstances that would reasonably be expected to form the basis
of an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
or any of its subsidiaries relating to hazardous or toxic substances or wastes,
pollutants or contaminants or any Environmental Laws, except in any such case
for any such failure to comply, or failure to receive required permits, licenses
or approvals, or liability, or events or circumstances, as would not,
individually or in the aggregate, have a Material Adverse Effect and except as
described in all material respects in the Prospectus.

(z)

Environmental Costs and Liabilities.  There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which are not described in all material respects in the
Prospectus and which would, singly or in the aggregate, have a Material Adverse
Effect.

(aa)

Compliance With ERISA.  Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of all such plans (excluding for these purposes
accrued but unpaid contributions) is no more than $2 million less than the
present value of all benefits accrued under such plans determined using
reasonable actuarial assumptions.

(bb)

Accounting Controls.  The Company and its subsidiaries maintain systems of
internal accounting controls sufficient to provide reasonable assurance that
 transactions are executed in accordance with management’s general or specific
authorizations,  transactions are recorded as necessary to permit preparation of
financial statements in conformity with GAAP and to maintain asset
accountability,  access to assets is permitted only in accordance with
management’s general or specific authorization and  the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

(cc)

Insurance.  The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including terrorism
and business-interruption insurance, which insurance is in amounts and insures
against such losses and risks as the Company believes in its reasonable judgment
are adequate to protect the Company and its subsidiaries and their respective
businesses; and neither the Company nor any of its subsidiaries has  received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance or  any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage at reasonable cost from similar insurers as may be necessary to
continue its business.

(dd)

No Unlawful Payments.  Neither the Company nor any of its subsidiaries nor, to
the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds, (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977 or (iv)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(ee)

Solvency.  On and immediately after the Closing Date, the Company (after giving
effect to the issuance of the Securities and the other transactions related
thereto as described in the Prospectus) will be Solvent.  As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date  the present fair market value (or present fair saleable value) of the
assets of the Company is not less than the total amount required to pay the
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,  the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, assuming consummation of the issuance of
the Securities as contemplated by this Agreement and the Prospectus, the Company
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature,  the Company is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Company is
engaged and (v) the Company is not a defendant in any civil action that could
reasonably be expected to result in a judgment that the Company is or would
become unable to satisfy.

(ff)

Limited Restrictions on Subsidiaries.  No Subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company.

(gg)

No Broker’s Fees.  Neither the Company nor any of its subsidiaries is a party to
any contract, agreement or understanding with any person (other than this
Agreement) that could reasonably be expected to give rise to a valid claim
against any of them or the Underwriters for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Securities.

(hh)

No Stabilization.  The Company has not taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Securities except for
repurchases of Common Stock in compliance with Rule 10b-18 and Regulation M
under the Exchange Act.

(ii)

Margin Rules.  Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Prospectus will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

(jj)

Forward-Looking Statements.  No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) contained
or incorporated by reference in the Registration Statement and the Prospectus
has been made or reaffirmed without a reasonable basis therefor or has been
disclosed other than in good faith.

(kk)

Statistical and Market Data.  Nothing has come to the attention of the Company
that has caused the Company to believe that the statistical and market-related
data included or incorporated by reference in the Registration Statement and the
Prospectus is not based on or derived from sources that are reliable and
accurate in all material respects.

4.

Further Agreements of the Company.  The Company covenants and agrees with the
Underwriters that:

(a)

Delivery of Copies.  The Company has furnished or will deliver to the
Underwriters and their counsel, without charge, signed copies of the
Registration Statement as originally filed and of each amendment thereto
(including exhibits thereto).  The Company will furnish, so long as delivery of
a prospectus by the Underwriters or dealer may be required by the Securities
Act, as many copies of each preliminary prospectus and the Prospectus and any
supplement thereto as the Underwriters may reasonably request.  The copies of
the Registration Statement and the Prospectus and any amendments or supplements
thereto furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

(b)

Amendments or Supplements.  Before making or distributing any amendment or
supplement to the Registration Statement or the Prospectus or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Underwriters and counsel for the Representatives a
copy of the proposed amendment or supplement or document to be incorporated by
reference therein for review, and will not distribute any such proposed
amendment or supplement or file any such document with the Commission to which
the Representatives reasonably object.  Subject to the foregoing sentence, if
filing of the Prospectus is required under Rule 424(b), the Company will cause
the Prospectus, properly completed, and any supplement thereto to be filed with
the Commission pursuant to the applicable paragraph of Rule 424(b) within the
time period prescribed and will provide evidence satisfactory to the
Underwriters of such timely filing.  

(c)

Notice to the Underwriters.  The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) when the Prospectus, and any
supplement thereto, shall have been filed with the Commission pursuant to Rule
424(b), (ii) when, prior to termination of the offering of the Securities, any
amendment to the Registration Statement shall have been filed or become
effective, (iii) of any request by the Commission or its staff for any amendment
of the Registration Statement or for any supplement to the Prospectus or for any
additional information, (iv) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation or
threatening of any proceeding for that purpose and (v) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which the Prospectus as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when the Prospectus is delivered to a purchaser, not
misleading and (vi) of the receipt by the Company of any notice with respect to
any suspension of the qualification of the Securities for offer and sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of the Prospectus or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

(d)

Ongoing Compliance of the Prospectus.  If at any time prior to the completion of
the initial offering of the Securities (i) any event shall occur or condition
shall exist as a result of which the Prospectus as then amended or supplemented
would include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when the Prospectus is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Prospectus to
comply with law, the Company will immediately notify the Representatives thereof
and forthwith prepare and, subject to paragraph (b) above, furnish to the
Representatives such amendments or supplements to the Prospectus (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in the Prospectus as so amended or
supplemented (or including such document to be incorporated by reference
therein) will not, in the light of the circumstances existing when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus
will comply with law.

(e)

Blue Sky Compliance.  The Company will qualify the Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for the offering and resale of the Securities;
provided that the Company shall not be required to (i) qualify as a foreign
corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (ii) file
any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(f)

Use of Proceeds.  The Company will apply the net proceeds from the sale of the
Securities as described in the Prospectus under the heading “Use of Proceeds.”

(g)

Restriction on Sale of Securities.  During a period of 90 days from the date of
the Prospectus, the Company will not, without the prior written consent of the
Representatives directly or indirectly, (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant for the sale of, lend or otherwise
transfer or dispose of any share of Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock or file any registration
statement under the 1933 Act with respect to any of the foregoing or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise.  The foregoing sentence shall not apply to (A)
the Securities to be sold hereunder, (B) any shares of Common Stock issued by
the Company upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof and referred to in the Prospectus, (C)
any shares of Common Stock issued or options to purchase Common Stock granted
pursuant to existing employee benefit plans of the Company referred to in the
Prospectus or (D) any shares of Common Stock issued pursuant to any non-employee
director stock plan or dividend reinvestment plan.

(h)

Earnings Statement.  The Company will make generally available to their security
holders and to the Representatives an earnings statement or statements of the
Company and its subsidiaries which will satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 under the Securities Act as soon as
practicable.

(i)

DTC.   The Company will assist the Underwriters in arranging for the Securities
to be eligible for clearance and settlement through The Depository Trust Company
(“DTC”).

(j)

No Stabilization.  The Company will not take, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Securities except for
repurchases of Common Stock in compliance with Rule 10b-18 and Regulation M
under the Exchange Act.

(k)

Reporting Requirements.  The Company, during the period when the Prospectus is
required to be delivered under the Securities Act, will file all documents
required to be filed with the Commission pursuant to the Exchange Act within the
time periods required by the Exchange Act and the rules and regulations of the
Commission thereunder.

5.

Conditions of Underwriters’ Obligations.  The obligation of the Underwriters to
purchase Securities on the Closing Date as provided herein is subject to the
performance by the Company of its covenants and other obligations hereunder and
to the following additional conditions:

(a)

Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date, and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b)

No Downgrade.  On or subsequent to the execution and delivery of this Agreement,
 no downgrading shall have occurred in the rating accorded any securities issued
or guaranteed by the Company by any “nationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act, and  no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of any securities issued or guaranteed by
the Company (other than an announcement with positive implications of a possible
upgrading).

(c)

No Stop Order.  Subsequent to the execution and delivery of this Agreement, no
stop order suspending the effectiveness of the Registration Statement shall have
been issued under the Securities Act or proceedings therefor initiated or
threatened by the Commission, and any request on the part of the Commission for
additional information shall have been complied with to the reasonable
satisfaction of counsel to the Underwriters.

(d)

No Material Adverse Change.  Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(d) hereof
shall have occurred or shall exist, which event or condition is not described in
the Prospectus (excluding any amendment or supplement thereto or any document
filed with the Commission after the date hereof and incorporated by reference
therein) and the effect of which in the reasonable judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement and the Prospectus.

(e)

Officer’s Certificate.  The Representatives shall have received on and as of the
Closing Date a certificate of the Senior Vice President and Treasurer of the
Company (i) confirming that she has carefully reviewed the Prospectus and, to
her best knowledge, the representation set forth in Section 3(a) hereof is true
and correct, (ii) confirming that the other representations and warranties of
the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date and (iii) to
the effect set forth in paragraphs (b), (c) and (d) above.

(f)

Comfort Letters.  On the date of this Agreement and on the Closing Date, Ernst &
Young LLP shall have furnished to the Underwriters, at the request of the
Company, a letter, dated the date of delivery thereof and addressed to the
Representatives, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date; and
provided further, however, that to the extent that Ernst & Young LLP is not able
to address any of the foregoing matters due to the fact that they became the
Company’s accountants in 2002, such matters may be addressed in a letter from
either Nancy D. Parmelee, Senior Vice President, Chief Financial Officer and
Secretary of the Company or C. Donald Whitmire, Jr., Vice President and
Controller – Financial Reporting of the Company, in form and substance
reasonably satisfactory to the Representatives.

(g)

Opinion of Counsel for the Company.  Jones, Walker, Waechter, Poitevent, Carrère
& Denègre, L.L.P., counsel for the Company, shall have furnished to the
Underwriters, at the request of the Company, their written opinion, dated the
Closing Date and addressed to the Representatives, in form and substance
reasonably satisfactory to the Representatives, to the effect set forth in Annex
A hereto; provided, however, that to the extent approved by the Underwriters,
portions of such opinion may be covered by other counsel satisfactory to the
Underwriters.

(h)

Opinion of Counsel for the Underwriters.  The Representatives shall have
received on and as of the Closing Date an opinion of Davis Polk & Wardwell,
counsel for the Underwriters, with respect to such matters as the
Representatives may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.

(i)

No Legal Impediment to Issuance.  No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(j)

Good Standing.  The Representatives shall have received on and as of the Closing
Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

(k)

DTC.  The Securities shall be eligible for clearance and settlement through DTC.

(l)

Approval of Listing.  At the Closing Date, the Securities shall have been
approved for listing on the New York Stock Exchange, subject only to official
notice of issuance.

(m)

Lock-Up Agreements.  At the date of this Agreement, the Representatives shall
have received a lock-up agreement substantially in the form of Annex B hereto
signed by each of the executive officers of the Company, including each of the
Co-Chairmen of the Board.

(n)

Conditions to Purchase of Option Securities. In the event that the Underwriters
exercise their option provided in Section 1(a)(ii) hereof to purchase all or any
portion of the Option Securities, the representations and warranties of the
Company contained herein and the statements in any certificates furnished by the
Company or any subsidiary thereof hereunder shall be true and correct as of each
Date of Delivery and, at the relevant Date of Delivery:

(i)

Officer’s Certificate. The Representatives shall have received a certificate,
dated such Date of Delivery, of the Senior Vice President and Treasurer of the
Company confirming that the certificate delivered at the Closing Date pursuant
to Section 5(e) hereof remains true and correct as of such Date of Delivery.

(ii)

Opinion of Counsel for the Company. The Representatives shall have received the
favorable opinion of Jones, Walker, Waechter, Poitevent, Carrère & Denègre,
L.L.P., counsel for the Company, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(g) hereof

(iii)

Opinion of Counsel for the Underwriters. The Representatives shall have received
the favorable opinion of Davis Polk & Wardwell, counsel for the Representatives,
dated such Date of Delivery, relating to the Option Securities to be purchased
on such Date of Delivery and otherwise to the same effect as the opinion
required by Section 5(h) hereof.

(iv)

Bring-down Comfort Letter. The Representatives shall have received a letter from
each of Ernst & Young, LLP and Nancy D. Parmelee, Senior Vice President, Chief
Financial Officer and Secretary of the Company or C. Donald Whitmire, Jr., Vice
President and Controller – Financial Reporting of the Company, in form and
substance satisfactory to the Representatives and dated such Date of Delivery,
substantially in the same form and substance as the letters furnished to the
Representatives pursuant to Section 5(f) hereof, except that the “specified
date” in the letters furnished pursuant to this paragraph shall be a date not
more than five days prior to such Date of Delivery.

(v)

No Downgrading. On or subsequent to the date of this Agreement, no downgrading
shall have occurred in the rating accorded any of the Company's securities by
any "nationally recognized statistical rating organization", as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the 1933 Act, and
no such organization shall have publicly announced that it has under
surveillance or review its ratings of any of the Company’s securities.

(o)

Additional Documents.  At the Closing Date and at each Date of Delivery, the
Company shall have furnished to the Representatives such further certificates
and documents as the Representatives may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

6.

Indemnification and Contribution.

(a)

Indemnification of the Underwriters.  The Company agrees to indemnify and hold
harmless the Underwriters, their affiliates, directors and officers and each
person, if any, who controls the Underwriters within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, the Prospectus (or any amendment or supplement thereto), any
preliminary prospectus or any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Securities, including any roadshow or investor presentations
made to investors by the Company (whether in person or electronically) (the
“Marketing Materials”), or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except insofar as
such losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to the
Underwriters furnished to the Company in writing by the Underwriters expressly
for use therein.

(b)

Indemnification of the Company.  The Underwriters agree to indemnify and hold
harmless the Company, its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission of a material fact or
alleged untrue statement or omission of a material fact made in reliance upon
and in conformity with any information relating to the Underwriters furnished to
the Company in writing by the Underwriters expressly for use in any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto).

(c)

Notice and Procedures.  If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 6 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided further that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have to an Indemnified
Person otherwise than under this Section 6.  If any such proceeding shall be
brought or asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 6
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred.  In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary, (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person, (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person or (iv) the named parties in any such proceeding (including any impleaded
parties) include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred.  Any such separate firm for the Underwriters, their
affiliates, directors and officers and any control persons of such Underwriters
shall be designated in writing by the Representatives, and any such separate
firm for the Company and any control persons of the Company shall be designated
in writing by the Company.  The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but, if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement.  No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d)

Contribution.  If the indemnification provided for in paragraphs (a) and (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other from the offering of the Securities or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company on the one hand and the Underwriters
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative benefits received by the Company on the
one hand and the Underwriters on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities and the total discounts and
commissions received by the Underwriters in connection therewith, as provided in
this Agreement, bear to the aggregate offering price of the Securities.  The
relative fault of the Company on the one hand and the Underwriters on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company or by
the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e)

Limitation on Liability.  The Company and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 6 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in paragraph (d)
above.  The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in paragraph (d) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 6, in no event
shall the Underwriters be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by the Underwriters
with respect to the offering of the Securities exceeds the amount of any damages
that the Underwriters have otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Underwriters’ obligations
to contribute pursuant to this Section 6 are several in proportion to their
respective purchase obligations hereunder and not joint.

(f)

Non-Exclusive Remedies.  The remedies provided for in this Section 6 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

7.

Termination.  This Agreement may be terminated by the Representatives, by notice
to the Company, if after the execution and delivery of this Agreement and prior
to the Closing Date (i) trading generally shall have been suspended or
materially limited on the New York Stock Exchange, the American Stock Exchange
or in the Nasdaq National Market, (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on the New York Stock
Exchange, the American Stock Exchange or in the Nasdaq National Market, (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets in the
United States or in the international financial markets, or any calamity or
crisis, either within or outside the United States, that, in the judgment of the
Underwriters, is material and adverse and makes it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities on the terms
and in the manner contemplated by this Agreement and the Prospectus.

8.

Payment of Expenses.    The Company agrees to pay or cause to be paid all costs
and expenses incident to the performance of its obligations hereunder,
including, without limitation, (i) the preparation, printing or reproduction and
filing with the Commission of the Registration Statement (including financial
statements and exhibits thereto), each preliminary prospectus, the Prospectus
and each amendment or supplement to any of them; (ii) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (iii) the costs incident to the
preparation, printing and distribution of such copies of the Registration
Statement, each preliminary prospectus, the Prospectus and all amendments or
supplements to any of them, as may, in each case, be reasonably requested for
use in connection with the offering and sale of the Securities; (iv) the costs
of reproducing and distributing this Agreement and the Securities; (v) the fees
and expenses of the Company’s counsel and independent accountants; (vi) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Underwriters may designate and the preparation,
printing and distribution of a Blue Sky memorandum (including the related fees
and expenses of counsel for the Underwriters); (vii) any filings required to be
made with the National Association of Securities Dealers, Inc. (including filing
fees and the reasonable fees and expenses of counsel for the Underwriters
relating to such filings); (viii) the costs and expenses of the Company relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the Securities including, without limitation, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show; (ix) any fees charged by rating agencies for
rating the Securities, (x) the fees and expenses of the Trustee and any paying
agent (including related fees and expenses of any counsel to such parties), and
(xi) all expenses and application fees incurred in connection with the
application for the approval of the Securities for book-entry transfer by DTC;
provided that, except as provided in this Section 8, the Underwriters shall pay
their own costs and expenses, including, but not limited to the costs and
expenses of  their counsel, any transfer taxes on the Securities that they may
sell and the expenses of advertising any offering of the Securities made by the
Underwriters.

(a)

If (i) this Agreement is terminated pursuant to clause (ii) of Section 7, (ii)
the Company for any reason fails to tender the Securities for delivery to the
Underwriters or (iii) the Underwriters decline to purchase the Securities for
any reason permitted under this Agreement other than as a result of any event
described in clause (i), (iii) or (iv) of Section 7, the Company agrees to
reimburse the Underwriters for all out-of-pocket costs and expenses (including
the fees and expenses of their counsel) reasonably incurred by the Underwriters
in connection with this Agreement and the offering contemplated hereby.

9.

Default by Underwriter.  If an Underwriter shall fail at the Closing Date to
purchase the Securities which it is obligated to purchase under this Agreement
(the “Defaulted Securities”), the non-defaulting Underwriters shall have the
right, within 24 hours thereafter, to make arrangements for such Underwriters,
or any other Underwriter, to purchase all, but not less than all, of the
Defaulted Securities in such amounts as may be agreed upon and upon the terms
herein set forth; if, however, the non-defaulting Underwriter shall not have
completed such arrangements within such 24-hour period, then:

(a)

if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased hereunder, the non-defaulting Underwriters shall be
obligated to, severally and not jointly, purchase the full amount thereof, or

(b)

if the number of Defaulted Securities exceeds 10% of the number of Securities to
be purchased hereunder, this Agreement shall terminate without liability on the
part of the non-defaulting Underwriters.

(c)

No action taken pursuant to this section shall relieve the defaulting
Underwriter from liability in respect of its default.

(d)

In the event of any such default which does not result in a termination of this
Agreement, either the Representatives or the Company shall have the right to
postpone the Closing Date for a period not exceeding two business days in order
to effect any required changes in the Offering Memorandum or in any other
documents or arrangements.  As used herein, the term “Underwriter” includes any
person substituted for an Underwriter under this Section.

10.

Persons Entitled to Benefit of Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of the Underwriters referred to in Section 6 hereof.
 Nothing in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement or any provision contained herein.  No purchaser of Securities from
the Underwriters shall be deemed to be a successor merely by reason of such
purchase.

11.

Survival.  The respective indemnities, rights of contribution, representations,
warranties and agreements of the Company and the Underwriters contained in this
Agreement or made by or on behalf of the Company or the Underwriters pursuant to
this Agreement or any certificate delivered pursuant hereto shall survive the
delivery of and payment for the Securities and shall remain in full force and
effect, regardless of any termination of this Agreement or any investigation
made by or on behalf of the Company or the Underwriters.

12.

Certain Defined Terms.  For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act, (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City, and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.

13.

Miscellaneous.

(a)

Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted and confirmed
by any standard form of telecommunication.  Notices to the Representatives shall
be given to Merrill Lynch , Pierce, Fenner & Smith Incorporated, 4 World
Financial Center, New York, NY  10080 (fax: (212) 449-6714); Attention: Equity
Capital Markets and (2) J.P. Morgan Securities Inc., 270 Park Avenue, New York,
NY 10017 (fax: (212) 622-6036); Attention: Equity Capital Markets.  Notices to
the Company shall be given to it at 1615 Poydras Street, New Orleans, LA  70112,
(fax: (504) 582-4290); Attention:  Richard C. Adkerson.

(b)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

(c)

Counterparts.  This Agreement may be signed in counterparts (which may include
counterparts delivered by any standard form of telecommunication), each of which
shall be an original and all of which together shall constitute one and the same
instrument.

(d)

Amendments or Waivers.  No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(e)

Headings.  The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.
























If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

Very truly yours,




McMoRan EXPLORATION CO.










By_____/s/ Kathleen L. Quirk _____

Name:  Kathleen L. Quirk

Title: Senior Vice President &

         Chief Financial Officer







Accepted: September 30, 2004

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

J.P. MORGAN SECURITIES







MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED







By__/s/ Joseph C. Gatto, Jr.________

Name:  Joseph C. Gatto, Jr.


Title:  Director













J.P. MORGAN SECURITIES INC.







By___/s/ Yaw Asamouh-Duodu_____

Name:  Yaw Asamouh-Duodu

Title: Vice President















SCHEDULE A







Name of Underwriter

Number of
Securities




Merrill Lynch Pierce, Fenner & Smith Incorporated







2,170,000

J.P. Morgan Securities Inc.




2,170,000

Hibernia Southcoast Capital, Inc.




   620,000

Jefferies & Company, Inc.




   620,000

Sterne, Agee & Leach, Inc.




   620,000




Total







6,200,000




 




Sch A-1







ANNEX A









FORM OF OPINION OF COUNSEL FOR THE COMPANY TO BE DELIVERED

PURSUANT TO SECTION 5(g)




(-)

The Company has been duly incorporated and is validly existing and in good
standing under the laws of Delaware, is to our best knowledge and following due
inquiry of appropriate representatives of the Company, duly qualified to do
business and is in good standing in each jurisdiction in which its ownership or
lease of property or the conduct of its business requires such qualification,
and has all power and authority necessary to own or hold its properties and to
conduct its business as described in the Prospectus, except where the failure to
be so qualified, to be in good standing or to have such power or authority would
not, individually or in the aggregate, have a Material Adverse Effect.

(-)

Each of Freeport-McMoRan Energy LLC and McMoRan Oil & Gas LLC has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware; each of Freeport-McMoRan
Energy LLC and McMoRan Oil & Gas LLC has all power and authority necessary to
own, lease and operate its properties and to conduct its business as described
in the Prospectus and, to our best knowledge and following due inquiry of
appropriate representatives of the Company, is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not result in a
Material Adverse Effect; all of the issued and outstanding membership interests
of each of Freeport-McMoRan Energy LLC and McMoRan Oil & Gas LLC, as shown in
the Prospectus as beneficially owned by the Company, have been duly authorized,
validly issued and are fully paid and nonassessable and, to our best knowledge,
are owned by the Company as shown in the Prospectus free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity, other
than as shown in the Prospectus.

(-)

The Company has an authorized capitalization as set forth in the Prospectus
under the heading “Description of Common Stock” and all the outstanding shares
of the Company’s Common Stock have been duly authorized and validly issued, are
fully paid and non-assessable and, to our best knowledge and following due
inquiry of appropriate representatives of the Company, have not been issued in
violation of preemptive or other similar rights of any security holder of the
Company.

(-)

The Company has full right, power and authority to execute and deliver this
Agreement and to perform its obligations thereunder and to issue, sell and
deliver the Securities in accordance with and upon the terms and conditions set
forth in this Agreement and in the Registration Statement and Prospectus; and
all action required to be taken for the due and proper authorization, execution
and delivery of this Agreement and the consummation of the transactions
contemplated thereby has been duly and validly taken.

(-)

The Securities have been duly authorized by all necessary corporate action and,
when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth herein, will be validly issued and fully
paid and non assessable and no holder of such Securities will be subject to
personal liability by reason of being such a holder; and the issuance of the
Securities is not subject to the preemptive or other similar rights of any
security holder of the Company.

(-)

This Agreement has been duly authorized, executed and delivered by the Company.

 (-)

This Agreement and the Securities conform in all material respects to the
description thereof contained in the Prospectus.

(-)

The execution, delivery and performance by the Company of this Agreement, the
issuance and sale of the Securities and compliance by the Company with the terms
thereof and the consummation of the transactions contemplated by this Agreement
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument that is described
or referred to in the Prospectus or incorporated by reference therein and to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) result in any violation
of the provisions of the charter or by-laws or similar organizational documents
of the Company or any of its subsidiaries or (iii) result in the violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.

(-)

No consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of this Agreement,
the issuance and sale of the Securities and compliance by the Company with the
terms thereof and the consummation of the transactions contemplated by this
Agreement, except for those that have been obtained and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and resale of the Securities by the Underwriters.

(-)

To the best knowledge of such counsel and following due inquiry of appropriate
representatives of the Company, except as described in the Prospectus, there are
no legal, governmental or regulatory investigations, actions, suits or
proceedings pending to which the Company or any of its subsidiaries is a party
or to which any property of the Company or any of its subsidiaries is or may be
the subject that, individually or in the aggregate, if determined adversely to
the Company or any of its subsidiaries, could reasonably be expected to have a
Material Adverse Effect; and no such investigations, actions, suits or
proceedings are threatened, to the best knowledge of such counsel, by any
governmental or regulatory authority or by others.

(-)

The information in the Prospectus under the headings “Business,” “Certain
Relationships and Transaction,” and “Description of the Common Stock,” in Part
I, Item 3 of the Company's most recent Annual Report on Form 10-K under the
heading “Legal Proceedings,” and in Part II, Item 1 of the Company's most recent
Quarterly Report on Form 10-Q under the heading “Legal Proceedings,” to the
extent that such information constitutes matters of law, summaries of legal
matters, the Company's charter, bylaws or other organizational documents or
legal proceedings, or legal conclusions, has been reviewed by us and fairly
presents and summarizes, in all material respects, the matters referred to
therein.

(-)

All descriptions in the Prospectus of contracts and other documents to which the
Company or any of its subsidiaries is a party fairly present and summarize, in
all material respects, the matters referred to therein; to our best knowledge
and following due inquiry of appropriate representatives of the Company, there
are no material contracts, indentures, mortgages, loan agreements, notes, leases
or other agreements that would be required to be filed as exhibits to the
Company=s reports filed with the Commission under the Exchange Act, which
reports are incorporated by reference in the Registration Statement and the
Prospectus, that have not been filed as required.

(-)

The Registration Statement has been declared effective under the Securities Act;
any required filing of the Prospectus pursuant to Rule 424(b) has been made in
the manner and within the time period required by Rule 424(b); and, to the best
of our knowledge, no stop order suspending the effectiveness of the Registration
Statement or any Rule 462(b) Registration Statement has been issued under the
Securities Act and no proceedings for that purpose have been instituted or are
pending or threatened by the Commission.

(-)

The Registration Statement, any preliminary prospectus and the Prospectus and
any amendments or supplements thereto (other than the financial statements and
other financial information contained therein, as to which such counsel need
express no opinion) comply as to form in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder.

(-)

The documents incorporated by reference in the Registration Statement and the
Prospectus (other than the financial statements and other financial information
contained therein, as to which such counsel need express no opinion), when filed
with the Commission, conformed in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

(-)

To the best knowledge of such counsel, there are no contracts or documents which
are required to be described in the Registration Statement, the Prospectus or
the documents incorporated by reference therein or to be filed as exhibits
thereto which have not been so described and filed as required.

(-)

Neither the Company nor any of its subsidiaries is, and after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the Prospectus none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act.

(-)

Neither the issuance, sale and delivery of the Securities nor the application of
the proceeds thereof by the Company as described in the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(-)

The Rights under the Company’s Shareholder Rights Plan to which holders of the
Securities will be entitled have been duly authorized and validly issued.

Such counsel shall also state that they have participated in conferences with
representatives of the Company and with representatives of its independent
accountants and counsel at which conferences the contents of the Registration
Statement, the Prospectus and any amendment and supplement thereto and related
matters were discussed and, although such counsel assume no responsibility for,
and have not made any independent verification of, the accuracy, completeness or
fairness of the Registration Statement and the Prospectus and any amendment or
supplement thereto (except as expressly provided below), nothing has come to the
attention of such counsel to cause such counsel to believe that the Registration
Statement, the Prospectus or any amendment or supplement thereto, as of its date
and the Closing Date, contained or contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(other than, in each case, the financial statements and other financial
information contained or incorporated by reference therein, as to which such
counsel need express no belief).

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Underwriters.

The opinion of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.,
described above shall be rendered to the Underwriters at the request of the
Company and shall so state therein.






ANNEX A









ANNEX B




FORM LOCK-UP AGREEMENT TO BE DELIVERED

PURSUANT TO SECTION 5(m)










September 30, 2004
















MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

J.P. Morgan Securities Inc.




c/o

MERRILL LYNCH & CO.

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

4 World Financial Center

New York, New York 10080




J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017




Re:

Offering by McMoRan Exploration Co.







Dear Sirs:




The undersigned, a stockholder and executive officer of McMoRan Exploration Co.,
a Delaware corporation (the “Company”), understands that the several
underwriters named in Schedule A to the Underwriting Agreement (the
“Underwriters”), for whom Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities Inc. are acting as representatives
(the “Representatives”) proposes to enter into an Underwriting Agreement (the
“Underwriting Agreement”) with the Company, providing for the public offering of
shares (the “Securities”) of the Company’s common stock, par value $0.01 per
share (the “Securities”).  In recognition of the benefit that such an offering
will confer upon the undersigned as a stockholder and executive officer of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with the
Representatives that, during a period of 90 days from the date of the
Underwriting Agreement, the undersigned will not, without the prior written
consent of the Representatives, directly or indirectly, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of, lend or
otherwise dispose of or transfer any shares of the Company’s Common Stock, par
value $.01 per share (the “Common Stock”), or any securities convertible into or
exchangeable or exercisable for Common Stock, whether now owned or hereafter
acquired by the undersigned or with respect to which the undersigned has or
hereafter acquires the power of disposition, or file any registration statement
under the Securities Act of 1933, as amended, with respect to any of the
foregoing or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of Common Stock or any securities convertible into or
exchangeable for Common Stock, whether any such swap or transaction described in
(i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.




The foregoing sentence shall not apply to (i) transfers of shares of Common
Stock or options to purchase the Common Stock made as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound by the restrictions
set forth herein, (ii) transfers of shares of Common Stock or options to
purchase the Common Stock made to any trust for the direct or indirect benefit
of the undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound by the restrictions set forth herein,
and provided further that any such transfer shall not involve a disposition for
value or (iii) transfers of shares of Common Stock to the Company in
satisfaction of any tax withholding obligation of the undersigned or in payment
of the exercise price for any stock option exercised by the undersigned.







Very truly yours,















[name of [executive officer]













